DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shuster (US 2012/0150677 A1).
Regarding claim 1, Shuster teaches an asset supply arrangement, the asset supply arrangement comprising:
one or more bins for holding assets (414), the or each bin having on a visible surface thereof an asset tag adapted to be mounted to an asset (400), the asset tag comprising:
a first component encoded with a first ID unique to the asset tag [0067], the first component having a first wireless interface (412) and being adapted to transmit first broadcast signals via said first wireless interface over a first range, the first broadcast signals including the first ID [0067];
a user-actuatable button (406); and
processing circuitry, coupled to the button and to at least the first wireless interface, the processing circuitry being configured for (i) determining whether a predetermined gesture has been performed by a user using the button [0037] and (ii) if the predetermined gesture has been performed, transmitting via the first wireless interface to a wireless access point a restock message (310-314), the restock message including the first ID and indicating that restocking is required of assets corresponding to the first ID (310), wherein the first ID and/or second ID of the asset tag is associated in a database of a central control computer with the assets in a respective bin (Fig. 1).
Regarding claim 2, Schuster teaches a wireless access point located within the first range or within the second range, the wireless access point being coupled for communication with a central control computer (Fig. 1);
wherein an asset tag on the asset supply arrangement is configured to transmit the restock message to the central control computer via the wireless access point (Fig. 1).
Regarding claim 3, Shuster teaches wherein the wireless access point (a) is configured to (i) receive the restock message transmitted by the first wireless interface (Fig. 1) and (ii) forward the restock message to the central control computer and/or (b) is located in a storeroom in which the asset supply arrangement is located (Fig. 1).
Regarding claim 4, Shuster further teaches a housing in which an upper space and a lower space are defined, both the upper space and the lower space being adapted for holding assets [0031]; a divider configured to move between a first position, in which the divider forms a floor of the upper space, and a second position, in which the upper space and a lower space are contiguous, thereby enabling assets to fall from the upper space to the lower space (Fig. 4); and
a switch located on the housing and configured to be activated as the divider moves out of the first position, thereby triggering the sending of a restock message [0031] to a wireless access point for forwarding to a central control computer for ordering a restock of the dual-bin arrangement (Fig. 1).
Regarding claim 5, this claim is analogous to the claims above and is therefore also taught by Shuster.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuster in view of Peterson (US 6964372 B1).
Regarding claim 9, Shuster teaches the above.
Shuster lacks the amount of time that the button is actuated.
Peterson teaches wherein the first predetermined period or the second predetermined period has a duration of .5 to 4 seconds (Col. 4 Lines 48-50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to require a predetermined period of time in order for the button actuation to register because it ensures that an accidental momentary press of the button will not register and place an order in error.
Allowable Subject Matter
Claims 6-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. These claims are found to be allowable because the prior art fails to teach each of the respective features added by each dependent claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876